Citation Nr: 1547670	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  11-12 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from April 1968 to October 1969; he died in November 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  


FINDING OF FACT

The appellant and the Veteran were divorced in January 1989; the appellant was not married to the Veteran at the time of his death.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the Veteran are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.3, 3.50, 3.52 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The VCAA does not apply to claims that turn on statutory interpretation, such as the appellant's claim for DIC benefits.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

Analysis

Dependency and indemnity compensation (DIC), death pension, and accrued benefits are payable to a Veteran's surviving spouse when statutory and regulatory requirements have been met.  38 U.S.C.A. §§ 1310, 1541, 5121 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.5(a), 3.1000(a), (d)(1) (2015).  For the purpose of eligibility to receive VA benefits, "surviving spouse" means a person whose marriage to a veteran meets VA requirements who was the spouse of the Veteran in question at the time of the Veteran's death, and, in general, continuously lived with the Veteran from the date of marriage to the date of death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse), and has not remarried or openly held oneself to the public to be the spouse of another person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50(b)(1) (2015).  For VA purposes, "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 3.1(j) (2015).

The facts in this case are not in dispute.  The appellant and Veteran were married in December 1967, and their divorce was finalized in January 1989.  The appellant makes no assertion that she was married to the Veteran at the time of his death.  Rather, she asserts entitlement to DIC benefits based upon the circumstances of her 21-year marriage to the Veteran.

The Board is sympathetic to the appellant and does not question the accounts of her marriage to the Veteran.  However, as she was not married to the Veteran at the time of his death, she cannot be considered the surviving spouse for the purposes of DIC benefits.  Ultimately, there is no legal basis for an award of DIC benefits to a veteran's former spouse.  Therefore, the instant appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Recognition of the appellant as the surviving spouse of the Veteran for the purposes of eligibility for DIC benefits is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


